On Application for Rehearing.
It is contended by defendant on application for rehearing that the case was decided by this court upon the theory that the motion to quash "was based upon some defect or other statutory deficiency in the information." *Page 554 
We do not so understand the opinion. On the other hand, as we understood the motion to quash, it was based entirely upon matter dehors the criminal record. The ground of the motion was that there was a civil action pending involving the same subject-matter. There is not even a stipulation in the record anywhere that the record in the civil case might be considered in determining the motion. But, waiving that objection, inasmuch as the record in the civil case was submitted to and considered by the trial court, as appears in his opinion deciding the motion, nevertheless the opinion of this court should stand for the reason that the proceedings in the civil case were wholly immaterial as grounds for setting aside the information. Our opinion was clearly and distinctly based upon the ground that a civil suit pending is no ground for quashing an information under Comp. Laws 1917, § 8878, to which we specifically referred. We held that that statute, was exclusive, and unless the ground relied on was within the statute the motion to quash should not prevail. For the reason that the statute was decisive of the question, we did not even refer to the record of the civil suit in our former opinion. The honorable trial judge, defendant here, in deciding the motion based his decision mainly upon section 8315, Laws Utah, above referred to, which reads as follows:
"Upon any indictment for embezzlement, it is a sufficient defense that the property was appropriated openly and avowedly, and under a claim of title preferred in good faith, even though such claim is untenable."
This is so manifestly a defense to be raised under a plea of not guilty and tried by a jury that it is somewhat surprising it should have been relied on in support of a motion to quash.
A motion to quash under our statute supersedes the plea in abatement at the common law. In discussing pleas in abatement, 16 C.J., at page 406, says:
"Defendant cannot plead in abatement matters which are admissible in defense under the plea of not guilty, or which should be pleaded in bar."
Orderly procedure in a court of justice is of the last importance. A motion to quash or set aside an information under our statute has a fixed definite purpose, and the statute *Page 555 
itself limits the grounds. It does not mean a motion to dismiss the case. A motion to dismiss ordinarily goes to the merits of the case, or it may be interposed for a failure to prosecute as the law directs. In the instant case the motion was clearly a motion to quash, and was so treated by both this court and the court below.
We have devoted more time and space in explaining the scope and meaning of the opinion than we would have deemed necessary, had the question been other than a question of procedure. The application for rehearing is denied.
GIDEON, FRICK and CHERRY, JJ., concur.